 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     FRANK BACA,                                      Case No. 1:15-cv-01916-DAD-JDP

12                        Plaintiff,                    ORDER DIRECTING CLERK TO
                                                        TERMINATE DEFENDANT SANDRA
13            v.                                        SCHAEFFER FROM THE DOCKET

14     MARTIN BITER, et al.,                            ECF No. 123

15                        Defendants.

16

17

18            On June 28, 2019, the parties stipulated to the dismissal of defendant Sandra Schaeffer

19   with prejudice from this action under Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

20   Procedure. ECF No. 123. Accordingly, she is no longer a party in this case, and we direct the
21   clerk to terminate defendant Sandra Schaeffer from the docket.

22   IT IS SO ORDERED.
23

24   Dated:        August 16, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27
        No. 205
28
                                                        1
